LEASE AGREEMENT
SPECIAL NET

1. Parties. This Lease, dated, for reference purposes only, February 10, 2004 is
made by and between BEI-SCOTT COMPANY (herein called Lessor) and Community Bank
(herein called Lessee).

2. Premises. Lessor hereby leases to Lessee and Lessee leases from Lessor for
the term, at the rental, and upon all of the conditions set forth herein, that
certain real property and improvements situated in the County of Santa Cruz,
State of California commonly known as 3110 A Mission Dr. Santa Cruz, Ca. 95062
consisting of approximately 3617 sq.ft. APN# 025-082-26. Lessee by executing
this lease agrees that he has had adequate time to measure and investigate the
subject premises and have them inspected by experts of his choice. In deciding
to enter into this Lease, Lessee is relying solely on the results of his
experience and own investigations and is not relying on any representations or
promises of Lessor or Broker excepting any which may be contained herein. Other
than any improvements or repairs agreed herein to be performed by Lessor, Lessee
hereby accepts the subject premises in their current condition.

Said real property, including the land and all improvements therein, shall
herein be called the Premises.

3. Term.

3.1 Term. The term of this Lease shall be for two (2) years commencing on April
15, 2004 (the “Commencement Date”), and ending on April 14, 2006 unless sooner
terminated pursuant to any provisions hereof.

3.2 Option to Renew. Provided that Lessee is not in default hereunder, either at
the time of exercise or at the time the extended terra commences, Lessee shall
have two (2) options to extend the initial Term of this Lease for two additional
five (5) year terms under terms and conditions to be set by Lessor. Lessee shall
exercise their option by giving Lessor written notice at least sixty (60) days
but not more than one hundred eighty (180) days prior to the expiration of the
initial term of this Lease. Lessor will send Lessee a reminder letter of his
time to renew option within the sixty (60) day period.

3.3 Delay in Possession. Notwithstanding said commencement date, if for any
reason Lessor cannot deliver possession of the Premises to Lessee on said date,
Lessor shall not be subject to any liability therefor, nor shall such failure
affect the validity of this Lease or the obligations of Lessee hereunder or
extend the term hereof, but in such case, Lessee shall not be obligated to pay
rent until possession of the Premises is tendered to Lessee; provided, however,
that if Lessor shall not have delivered possession of the Premises within sixty
(60) days from said commencement date, Lessee may, at Lessee’s option by notice
in writing to Lessor within ten (10) days thereafter, cancel this Lease, in
which event the parties shall be discharged from all obligations hereunder;
provided further, however, that if such written notice of Lessee is not received
by Lessor within said ten (10) day period, Lessee’s right to cancel this Lease
hereunder shall terminate and be of no further force or effect.

3.4 Early Possession. If Lessee occupies the Premises prior to said commencement
date, such occupancy shall be subject to all provisions hereof, such occupancy
shall not advance the termination date, and Lessee shall pay rent for such
period at the initial monthly rates set forth as follows:

4. Rent

4.1 Rent. Lessee shall pay to Lessor as base rent for the Premises, monthly
payments, in advance, on the fifteenth (15th) day of each month of the term
hereof in accordance with the following:

April 15, 2004 to April 14, 2005......$6200.00 per month

April 15, 2005 to increase by currant CPI not to exceed 6%.

Lessee to pay real property taxes as outlined in Paragraph 10. Lessee to pay
water/sewer, garbage charges as outlined in Paragraph 11.

4.2 Special Net Lease. This Lease is what is commonly called a “Net, Net, Net
Lease”, it being understood that the Lessor shall receive the rent set forth in
Paragraph 4.1 free and clear of any and all other impositions, taxes and liens
connected with the ownership and operation of the Premises. It is the intention
of the parties hereto that this Lease shall not be terminable for any reason by
the Lessee, and that Lessee shall in no event be entitled to any abatement of or
reduction in rent payable under this Lease, except as herein expressly provided.
Any present or future law to the contrary shall not alter this agreement of the
parties.

5. Security Deposit. Lessee shall deposit with Lessor upon execution hereof
$10,000.00 as security for Lessee’s faithful performance of Lessee’s obligations
hereunder. If lessee fails to pay rent or other charges due hereunder, or
otherwise defaults with respect to any provision of this Lease, Lessor may use,
apply or retain all or any portion of said deposit for the payment of any rent
or other charge in default or for the payment of any other sum to which Lessor
may become obligated by reason of Lessee’s default, or to compensate Lessor for
any loss or damage which Lessor may suffer thereby. If Lessor so uses or applies
all or any portion of said deposit, Lessee shall within ten (10) days after
written demand therefor deposit cash with Lessor in an amount sufficient to
restore said deposit to the full amount hereinafter stated and Lessee’s failure
to do so shall be a material breach of this Lease. Lessor shall not be required
to keep said deposit separate from its general accounts. If Lessee performs all
of Lessee’s obligations hereunder, said deposit, or so much thereof as has not
theretofore been applied by Lessor, shall be returned, without payment of
interest or other increments for its use, to Lessee (or, at Lessor’s option, to
the last assignee, if any, or Lessee’s interest hereunder) at the expiration of
the term hereof, and after Lessee has vacated the Premises. No trust
relationship is created herein between Lessor and Lessee with respect to said
Security Deposit.

6. Use.

6.1 Use. The Premises shall be used and occupied only for use as a Bank and
Savings & Loan Office and for no other purpose.

6.2 Compliance with Law.

(a) Lessee shall, at Lessee’s expense, comply promptly with all applicable
statutes, ordinances, rules, regulations, orders, covenants arid restrictions of
record, and requirements in effect during the term or any part of the term
hereof, regulating the use by Lessee of the Premises. Lessee shall not use nor
permit the use of the Premises in any manner that will tend to create waste or a
nuisance of, if there shall be more than one tenant in the building containing
the Premises, shall tend to disturb such other tenants.

6.3 Condition of Premises. Lessee hereby accepts the Premises in its condition
existing as of the Lease commencement date or the date that Lessee takes
possession of the Premises, whichever is earlier, subject to all applicable
zoning, municipal, county and state laws, ordinances and regulations governing
and regulating the use of the Premises, and any covenants or restrictions of
record, and accepts this Lease subject thereto and to all matters disclosed
thereby and by any exhibits attached hereto. Lessee acknowledges that neither
the Lessor, the Broker nor Lessor’s agent has made any representation or
warranty as to the present or future suitability of the Premises for the conduct
of Lessee’ s business.

7. Maintenance, Repairs and Alterations.

7.1 Lessee’s Obligations. Lessee shall keep in good order the condition and
repair by repairing any damage due to his usage and/or neglect of the Premises
including, all plumbing, heating, air conditioning, ventilating, electrical,
lighting facilities and equipment within the Premises, fixtures, walls
(interior), ceilings, floors, windows, doors, plate glass, skylights, mirrors
located within the Premises, and all signs located on the Premises. Lessee shall
have any cracked and/or broken glass or mirrors replaced within five (5) days
from occurrence of such at their sole cost and liability.

Lessee is not responsible for roof repairs/maintenance under the following
conditions: 1) Lessee shall notify Lessor as soon as discovered of any leak in
the roof. If Lessee fails to notify Lessor of any leak as outlined, then the
repair shall be the responsibility of the Lessee. Lessor will make an attempt to
repair the leak promptly. 2) Lessor shall be held harmless of any damage caused
by roof leak/repairs to Premises or its contents.

7.2 Surrender. On the last day of the term hereof, or on any sooner termination,
Lessee shall surrender the Premises to Lessor in at least the same condition as
when possession was received, and clean and free of debris. Lessee shall repair
any damage to the Premises occasioned by the installation or removal of Lessee’s
trade fixtures, furnishings and equipment. Notwithstanding anything to the
contrary otherwise stated in this Lease, Lessee shall leave the air lines, power
panels, electrical distribution systems, lighting fixtures, space heaters, air
conditioning, plumbing, and hot water heaters on the Premises in the same
condition as when possession was received and keys returned to Lessor at 410 May
Ave, #1, Santa Cruz, CA 95060. The surrendered premises shall be in the same
condition as when received by Lessee.

7.3 Lessor’s Rights. If Lessee fails to perform Lessee’s obligations under this
Paragraph 7, or under any other paragraph of this Lease, Lessor may at its
option (but shall not be required to) enter upon the Premises after ten (10)
days’ prior written notice to Lessee (except in the case of an emergency), in
which case no notice shall be required), perform such obligations on Lessee’s
behalf and put the same in good order, condition and repair, and the cost
thereof together with interest thereon at the maximum rate than allowable by law
shall become due and payable as additional rental to Lessor together with
Lessee’ s next rental installment.

7.4 Lessor’s Obligations. Lessee expressly waives the benefit of any statute now
or hereinafter in effect which would otherwise afford Lessee the right to make
repairs at Lessor’s expense or to terminate this Lease because of Lessor’s
failure to keep the Premises in good order, condition and repair.

7.5 Alterations and Additions.

(a) Lessee shall not, without Lessor’s prior written consent make any
alterations, improvements, additions, or Utility Installations in, on or about
the Premises, except for nonstructural alterations not exceeding $2,500.00 in
cumulative costs during the term of this Lease. In any event, whether or not in
excess of $2,500.00 in cumulative cost, Lessee shall make no change or
alteration to the exterior of the Premises nor the exterior of the building (s)
on the Premises without Lessor’s prior written consent. As used in this
Paragraph 7.5 the term “Utility Installation” shall mean carpeting, window
coverings, air lines, power panels, electrical distribution systems, lighting
fixtures, space heaters, air conditioning, plumbing, and fencing.

Lessor may require that Lessee remove any or all of said alterations,
improvements, additions or Utility Installations at the expiration of the term,
and restore the Premises to their prior condition. Lessor may require Lessee to
provide Lessor, at Lessee’s sole cost and expense, a lien and completion bond in
an amount equal to one and one-half times the estimated cost of such
improvements, to insure Lessor against any liability for mechanic’s and
materialmen’s liens and to insure completion of the work. Should Lessee make any
alterations, improvements, additions or Utility Installations without prior
written approval of Lessor, Lessor may require that Lessee remove any or all of
the same.

(b) Any alterations, improvements, additions or Utility Installations in, or
about the Premises that Lessee shall desire to make and which requires the
consent of the Lessor shall be presented to Lessor in written form, with
proposed detailed plans. If Lessor shall give its consent, the consent shall be
deemed conditioned upon Lessee acquiring a permit to do so from appropriate
governmental agencies, the furnishing of a copy thereof to Lessor prior to the
commencement of the work and the compliance by Lessee of all conditions of said
permit in a prompt and expeditious manner.

(c) Lessee shall pay, when due, all claims for labor or materials furnished or
alleged to have been furnished to or for Lessee at or for use in the Premises,
which claims are or may be secured by any mechanics’ or materialmen’s lien
against the Premises or any interest therein. Lessee shall give Lessor not less
than ten (10) days’ notice prior to the commencement of any work in the
Premises, and Lessor shall have the right to post notices of non-responsibility
in or on the Premises as provided by law. If Lessee shall, in good faith,
consent the validity of any such lien, claim or demand, then

Lessee shall, at its sole expense defend itself and Lessor against the same and
shall pay and satisfy any such adverse judgement that may be rendered thereon
before the enforcement thereof against the Lessor or the Premises, upon the
condition that if Lessor shall require, Lessee shall furnish to Lessor a surety
bond satisfactory to Lessor in an amount equal to such contested lien claim or
demand indemnifying Lessor against liability for the same and holding the
Premises free from the effect of such lien or claim. In addition, Lessor may
require Lessee to pay Lessor’s attorney’s fees and costs in participating in
such action if Lessor shall decide it is to its best interest to do so.

(d) Unless Lessor requires their removal as set forth in Paragraph 7.5 (a), all
alterations, improvements, additions and Utility Installations (whether or not
such Utility Installations constitute trade fixtures of Lessee), which may be
made on the Premises, shall become the property of Lessor and remain upon and be
surrendered with the Premises at the expiration of the term. Notwithstanding the
provisions of this Paragraph 7.5(d), Lessee’s machinery and equipment, other
than that which is affixed to the Premises, shall remain the property of Lessee
and may be removed by Lessee subject to the provisions of Paragraph 7.2.

8. Insurance and Indemnity.

8.1 Indemnity. Lessee covenants with Lessor that Lessor shall not be liable for
any damage or liability of any kind or for any injury to or death of persons or
damage to property of Lessee or any other person during the term of this Lease,
from any cause whatsoever by reason of the use, occupancy and enjoyment of the
Premises by the Lessee or any person thereon or holding under said Lessee and
that Lessee will indemnify and save harmless the Lessor from all liability
whatsoever, on account of any such real or claimed damage or injury and from all
liens, claims and repairs or alterations which the lessee may make upon said
Premises, but the Lessee shall not be liable for damage or injury occasioned by
the negligence of the Lessor and/or its designated agents, servants or employees
unless covered by insurance Lessee is required to provide.

This obligation to indemnify shall include reasonable attorney’s fees and
investigation costs and all other reasonable costs, expenses and liabilities
actually incurred by Lessor from the first notice that any claim or demand is to
be made or may be made.

8.2 Subrogation. The Lessor and Lessee hereby waive any rights each may have
against the other on account of any loss or damage occasioned to Lessor or
Lessee, as the case may be, their respective property, the Premises, or its
contents or to other portions of the multiple tenant building, arising from any
risk generally covered by fire and extended coverage insurance, and the parties
each, on behalf of their respective insurance companies insuring the property of
either Lessor or Lessee against any such loss, waive any right of subrogation
that it may have against Lessor or Lessee, as the case may be, if such waiver is
permitted by, or obtainable from, the respective insurance company.

8.3 Lessee Insurance. Lessee further covenants and agrees from and after the
delivery of the Premises from Lessor to Lessee, Lessee will carry and maintain,
at its sole cost and expense, the following types of insurance, in the amounts
specified and in the form hereinafter provided for:

(1) COMPREHENSIVE GENERAL LIABILITY INSURANCE: Public liability and property
damage insurance with a combined single limit of not less than Two Million
Dollars ($2,000,000.00) insuring against any and all bodily injury and not less
than Two Million Dollars ($2,000,000.00) for property damage (not to be
construed as Fire Insurance) with respect to said Premises or arising out of the
maintenance, use or occupancy thereof. All such bodily injury liability
insurance and property damage liability insurance shall specifically insure the
performance by Lessee of the indemnity provisions as to liability for injury to
or death of persons and injury or damage to property in this Article 8
contained.

(2) Fixture & Equipment: Lessee shall have insurance covering all leasehold
improvements, trade fixtures, merchandise and personal property from time to
time in, on or upon the Premises, and personal property of others in Lessee’s
possession, in an amount not less than the full replacement cost without
deduction for depreciation from time to time during the term of this Lease,
providing protection against any peril included within the classification “Fire
and Extended Coverage”, together with insurance against sprinkler damage,
vandalism and malicious mischief. Any policy proceeds shall be used for the
repair or replacement of the property damaged or destroyed in or about the
leasehold premises.

(3) Policy Form: All policies of insurance provided for herein shall be issued
by insurance companies with general policyholders’ rating of not less than A and
a financial rating of AAA as rated in the most current available “Best’s
Insurance Reports”, and qualified to do business in the State of California, and
shall be issued in the names of Lessor, Lessee and such other persons or firms
as Lessor specifies from time to time. Such policies shall be for the mutual and
joint benefit and protection of Lessor, Lessee and others hereinabove mentioned,
and executed copies of such policies of insurance or certificates thereof shall
be delivered to the Lessor within ten (10) days after delivery of possession of
the Premises to Lessor and thereafter within thirty (30) days prior to the
expiration of the term of each such policy. All public liability and property
damage policies shall contain a provision that the Lessor, although names as an
insured, shall nevertheless be entitled to recovery under said policies for any
loss occasioned to it, its servants, agents and employees by reason of the
negligence of the Lessee. As often as any such policy shall expire or terminate,
renewal or additional policies shall be procured and maintained by the Lessee in
like manner and to like extent. All policies of insurance delivered to the
Lessor must contain a provision that the company writing said policy will give
to the Lessor twenty (20) days’ notice in writing in advance of any cancellation
or lapse or the effective date of any reduction in the amounts of insurance. All
public liability, property damage and other casualty policies shall be written
as primary policies, not contributing with and not in excess of coverage which
the Lessor may carry.

(4) Failure of Lessee to Obtain: In the event that Lessee fails to procure
and/or maintain any insurance required by this Article, or fails to carry
insurance required by law or governmental regulation. Lessor may (but without
obligation to do so) at any time or from time to time, and without notice,
procure such insurance and pay the premiums therefor, in which event Lessee
shall repay the Lessor all sums so paid by Lessor, together with interest
thereon as provided in Article 5 hereof, and any incidental costs or expenses
incurred by Lessor in connection therewith including an Administrative charge of
One Hundred Dollars ($100.00), within ten (10) days following Lessor’s written
demand to Lessee for such payment.

8.4 Blanket Policy. Notwithstanding anything to the contrary contained within
this Article 8, Lessee’s obligations to carry the insurance provided for herein
may be brought within the coverage of a so-called blanket policy or policies of
insurance carried and maintained by Lessee; provided, however, that Lessor and
others hereinabove mentioned shall be named as an additional assured thereunder
as their interests may appear and that the coverage afforded the Lessor will not
be reduced or diminished by reason of the use of such blanket policy of
insurance, and provided further that the requirements set forth herein are
otherwise satisfied. Lessee agrees to permit the Lessor at all reasonable times
to inspect the policies of insurance of the Lessee covering risks upon the
Premises for which policies or copies thereof are not required to be delivered
to Lessor.

8.5 Fire Insurance.

(1) Fire Insurance: Lessor shall at Lessee’s expense during the term hereof,
procure and maintain in force and effect a policy or policies of standard form
of fire with extended coverage insurance covering, or which covers, the Premises
and the improvements thereon (excepting, however, property to be insured by
Lessee as herein provided). At Lessor’s option, Lessor may procure endorsements
thereon for flood, earthquake, theft and collapse, may procure business
interruption insurance. Lessor shall be the named assured (and at Lessor’s
option, and any other persons, firms or corporations designated by Lessor shall
be the additionally named assured) under each such policy or Lessor’s said
insurance. Anything herein contained to the contrary notwithstanding, Lessor
may, at its option bring its insurance requirements under this Paragraph 8.5 (1)
within the coverage of any so-called blanket policy or policies of fire with
extended coverage insurance, in amounts not less than are required hereunder,
covering all or any property or properties wheresoever situated in which Lessor
may have an insurable interest.

(2) Increased Insurance Risks: Lessee agrees that it will not at any time,
during the term of this Lease, carry any stock or goods or do anything in or
about the Premises which will in any way tend to increase the insurance rates
upon the building of which the Premises are a part. Lessee agrees to pay to the
Lessor forthwith upon demand the amount of any increase in premiums for
insurance against loss by fire that may be charged during the term of this Lease
on the amount of insurance to be carried by Lessor on the building of which the
Premises are a part resulting from the foregoing or from Lessee doing any act in
or about said Premises which does so increase the insurance rates, whether or
not the Lessor shall have consented to such act on the part of the Lessee. If
Lessee installs upon the Premises any electrical equipment which constitutes an
overload on the electrical lines of the Premises, Lessee shall at its own
expense make whatever changes are necessary to comply with the requirements of
the insurance underwriters and any governmental authority having jurisdiction
thereover, but nothing herein contained shall be deemed to constitute Lessor’s
consent to such overloading.

9. Termination/Waiver.

9.1 Termination — Advance Payments. Upon termination of this Lease pursuant to
the terms and conditions of this Lease, an equitable adjustment shall be made
concerning advance rent and any advance payments made by Lessee to Lessor.
Lessor shall, in addition, return to Lessee so much of Lessee’s security deposit
as has not theretofore been applied by Lessor.

9.2 Waiver. Lessee waives the provisions of any statutes which relate to
termination of leases when the space leased is destroyed and agrees that such
event shall be governed by the terms of this Lease.

10. Taxes. Lessee shall pay prior to delinquency all taxes assessed against and
levied upon trade fixtures, furnishings, equipment and all other personal
property of Lessee contained in the Premises or elsewhere (which may affect the
Premises). When possible, Lessee shall cause said trade fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor.

If any of Lessee’s said personal property shall be assessed with Lessor’s real
property, Lessee shall pay Lessor the taxes attributable to Lessee within 10
days after receipt of a written statement setting forth the taxes applicable to
Lessee’s property.

10.1 Real Property Taxes.

Payment of Taxes. Lessee shall pay the real property tax, as defined in
Paragraph 10.2, applicable to the Premises during the term of this Lease. All
such payments shall be made at least ten (10) days prior to the delinquency date
of such payment. Lessee shall pay Lessor (Lessor will bill Lessee for payment of
Real Property Taxes), and if the amount billed is not received by Lessor at
least ten (10) days prior to the delinquency date, the Lessee shall pay a late
charge of ten percent (10%). If the Lessee gives the Lessor a check that is
dishonored by the bank, the Lessee will pay within three (3) days from receipt
of notice by Lessor of the dishonored bank check the amount owed, a $20.00
dishonored bank check charge, and the ten percent (10%) late charge will be
assessed if the Real Property Taxes are considered late due to the dishonored
bank check. If Lessee shall fail to pay any such taxes, Lessor shall have the
right to pay the same, in which case Lessee shall repay such amount to Lessor
with Lessee’s next rent installment together with the interest at the maximum
rate then allowable by law, plus the late charge(s).

Definition of “Real Property Tax”. As used herein, the term “Real property tax”
shall include any form of real estate tax or assessment, general, special,
ordinary or extraordinary, and any license fee, commercial rental tax,
improvement bond or bonds, levy or tax (other than inheritance, personal income
or estate taxes) imposed on the Premises by any authority having the direct or
indirect power to tax including any city, state or federal government, or any
school, agricultural, sanitary, fire, street, drainage or other improvement
district thereof, as against any legal or equitable interest of Lessor in the
Premises or in the real property of which the Premises are a part, as against
Lessor’s right to rent or other income therefrom, and as against Lessor’s
business of leasing the Premises. The term “real property tax” shall also
include any tax, fee, levy, assessment or charge (i) in substitution of,
partially or totally, any tax, fee, levy, assessment or charge hereinabove
included within the definition of “real property tax or (ii) the nature of which
was hereinbefore included within the definition of “real property tax” or (iii)
which is imposed for a service or right not charged prior to June 1, 1978, or if
previously charged, has been increased since June 1, 1978, or (iv) which is
imposed as a result of a transfer, either partial or total, of Lessor’s interest
in the Premises or which is added to a tax or charge hereinbefore included with
the definition of real property tax by reason of such transfer, or (v) which is
imposed by reason of this transaction, any modifications or changes hereto, or
any transfers hereof. Notwithstanding anything to the contrary contained herein,
special assessments shall be payable in the maximum legally permissible number
of installments and amortized over the term of this Lease. Notwithstanding
anything to the contrary contained herein, special assessments shall be payable
in the maximum legally permissible number of installments and amortized over the
term of this Lease.

10.2 Joint Assessment. If the Premises are not separately assessed, Lessee’s
liability shall be an equitable proportion of real property taxes for all of the
land and improvements included within the tax parcel assessed, such proportion
to be determined by Lessor from the respective valuations assigned in the
assessor’ s work sheets or such other information as may be reasonably
available. Lessor’s reasonable determination thereof, in good faith, shall be
conclusive.

11. Utilities. Lessee shall pay for all water, gas, heat, light, power,
telephone, and the removal and disposal of refuse and any other utilities and
services supplied to the Premises, janitorial costs, together with any taxes
thereon. If any such services are not separately metered to Lessee, Lessee shall
pay a reasonable proportion to be determined by Lessor of all charges jointly
metered with other premises.

12. Assignment and Subletting.

12.1 Lessor’s Consent Required. (a) Lessee shall not assign this lease or any
right under this lease, nor sublet the premises or any part of the premises,
without Lessor’s prior written consent, which Lessor shall not unreasonably
withhold. No consent to any assignment of this Lease or to any subletting of the
premises shall constitute a waiver or discharge of the provisions of this
paragraph or a consent to any other assignment of subletting, not shall any such
consent, assignment, or subletting release Lessee from any of Lessee’s
obligations under this Lease, whether or not performance is then due. None of
Lessee’s rights or interests under this Lease shall be assignable by any action
of law, including, without limitation, involuntary or voluntary bankruptcy, and
no trustee, sheriff, creditor, purchaser at a judicial sale, officer of any
court, or receiver (unless appointed at Lessor’s request) shall acquire any
right or interest under this Lease or any right to the possession or use of the
premises or any part thereof, without Lessor’s prior written consent. As with
the other provisions of this Lease, any violation of the terms of this paragraph
shall constitute a breach of this Lease.

(b) A request by Lessee for Lessor’s consent to any assignment of this Lease or
a subletting of the premises shall be made in writing to Lessor at least 60 days
before the proposed effective date of the proposed transfer and shall identify
the proposed transfer as being an assignment or a subletting (also, in the
latter case, describing exactly the premises to be sublet); specify the proposed
effective date; identify each proposed transferee, including all principals of a
corporate or partnership transferee; state all material terms of the proposed
transfer; and specify in detail the kind of business operation that the proposed
transferee intends to operate on the premises. This notice shall be accompanied
by (1) a copy of the proposed document for effecting the transfer, which shall
include, in the case of an assignment, each transferee’s express assumption of,
and promise to Lessor to perform, all of the Lessee’s obligations under the
Lease; (2) payment to Lessor of $500.00 as a deposit towards reimbursement of
Lessor’s costs, including attorney’s fees, an Administrative fee of $50.00
incurred each time that Lessee requests a transfer, (3) such reasonable
financial information as Lessor may request concerning the proposed subtenant or
assignee. Lessee shall promptly furnish to Lessor any additional information
reasonably requested by Lessor in connection with the proposed transfer. Lessee
shall reimburse Lessor for all costs, including attorney’s fees, incurred by
reason of the proposed transfer, and Lessor may withhold Lessor’s consent to the
proposed transfer until such reimbursement has been made.

13. Defaults; remedies.

13.1 Defaults. The occurrence of any one or more of the following events shall
constitute a material default and breach of this Lease by Lessee:

(a) The vacating or abandonment of the Premises by Lessee.

(b) The failure by Lessee to make any payment of rent or any other payment
required to be made by Lessee hereunder, as and when due, where such failure
shall continue for a period of three days after written notice thereof from
Lessor to Lessee. In the event that Lessor serves Lessee with a Notice to Pay
Rent or Quit pursuant to applicable Unlawful Detainer statutes such Notice to
Pay Rent or Quit shall also constitute the notice required by this subparagraph.

(c) The failure by Lessee to observe or perform any of the covenants, conditions
or provisions of this Lease to be observed or performed by Lessee, other than
described in Paragraph (b) above, where such failure shall continue for a period
of 30 days after written notice thereof from Lessor to Lessee; provided,
however, that if the nature of Lessee’s default is such that more than 30 days
are reasonably required for its cure, then Lessee shall not be deemed to be in
default if Lessee commenced such cure within said 30-day period and thereafter
diligently prosecutes such cure to completion.

(d) (i) The making by Lessee of any general arrangement or assignment for the
benefit of creditors; (ii) Lessee becomes a “debtor” as defined in 11 U.S.C.
S101 or any successor statute thereto (unless, in the case of a petition filed
against Lessee, the same is dismissed within 60 days); (iii) the appointment of
a trustee or receiver to take possession of substantially all of Lessee’s assets
located at the Premises or of Lessee’s interest in this Lease, where possession
is not restored to Lessee within 3 0 days; or (iv) the attachment, execution or
other judicial seizure of substantially all of Lessee’s assets located at the
Premises or of Lessee’s interest in this Lease, where such seizure is not
discharged within 3 0 days. Provided, however, in the event that any provision
of this Paragraph 13.1(d) is contrary to any applicable law, such provision
shall be of no force or effect.

(e) The discovery by Lessor that any financial statement given to Lessor by
Lessee, any assignee of Lessee, any subtenant of Lessee, any successor in
interest of Lessee or any guarantor of Lessee’s obligation hereunder, and any of
them, was materially false.

13.2 Remedies. In the event of any such material default or breach by Lessee,
Lessor may at any time thereafter, with or without notice or demand and without
limiting Lessor in the exercise of any right or remedy which Lessor may have by
reason of such default or breach:

(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession of the Premises to Lessor. In such event Lessor shall be entitled to
recover from Lessee all damages incurred by Lessor by reason of Lessee’s default
including, but not limited to, the cost of recovering possession of the
Premises; expenses of reletting, including necessary renovation and alteration
of the Premises, reasonable attorney’s fees, and any real estate commission
actually paid; the worth at the time of award by the court having jurisdiction
thereof of the amount by which the unpaid rent for the balance of the term after
the time of such award exceeds the amount of such rental loss for the same
period that Lessee proves could be reasonably avoided; that portion of the
leasing commission paid by Lessor pursuant to Paragraph 15 applicable to the
unexpired term of this Lease.

(b) Maintain Lessee's right to possession in which case this Lease shall
continue in effect whether or not Lessee shall have abandoned the Premises. In
such event Lessor shall be entitled to enforce all of Lessor’s rights and
remedies under this Lease, including the right to recover the rent as it becomes
due hereunder.

(c) Pursue any other remedy now or hereafter available to Lessor under the laws
or judicial decisions of the state wherein the Premises are located. Unpaid
installments of rent and other unpaid monetary obligations of Lessee under the
terms of this Lease shall bear interest from the date due at the maximum rate
then allowable by law.

13.3 Default by Lessor. Lessor shall not be in default unless Lessor fails to
perform obligations required of Lessor within a reasonable time, but in no event
later than thirty (3 0) days after written notice by Lessee to Lessor and to the
holder of any first mortgage or deed of trust covering the Premises whose name
and address shall have theretofore been furnished to Lessee in writing,
specifying wherein Lessor has failed to perform such obligation; provided,
however, that if the nature of Lessor’s obligation is such that more than thirty
(30) days are required for performance then Lessor shall not be in default if
Lessor commences performance .within such 30-day period and thereafter
diligently prosecutes the same to completion.

13.4 Late Charges. Lessee hereby acknowledges that late payment by Lessee to
Lessor of rent and other sums due hereunder will cause Lessor to incur costs not
contemplated by this Lease, the exact amount of which may be imposed on Lessor
by the terms of any mortgage or trust deed covering the Premises. Accordingly,
if any installment of rent or any other sum due from Lessee shall not be
received by Lessor or Lessor’s designee on the due date, then, without any
requirement for notice to Lessee, Lessee shall pay to Lessor a late charge equal
to ten percent (10%) of such overdue amount. The parties hereby agree that such
late charge represents a fair and reasonable estimate of the costs Lessor will
incur by reason of late payment by Lessee. Acceptance of such late charge by
Lessor shall in no event constitute a waiver of Lessee’s default with respect to
such overdue amount, nor prevent Lessor from exercising any of the other rights
and remedies granted hereunder. In the event that a late charge is payable
hereunder, whether or not collected, for three (3) installments of rent, then
rent shall automatically become due and payable quarterly in advance, rather
than monthly, notwithstanding Paragraph 4 or any other provision of this Lease
to the contrary. If the Lessee gives the Lessor a check that is dishonored by
the bank, the Lessee will pay within three (3 days) from receipt of notice by
Lessor of the dishonored bank check the amount owed, a dishonored bank check
charge of $20.00, and a ten percent (10%) late charge if the payment is
considered late due to the dishonored bank check.

13.5 Impounds. In the event that a late charge is payable hereunder, whether or
not collected, for three (3) installments of rent or any other monetary
obligation of Lessee under the terms of this Lease, Lessee shall pay to Lessor,
if Lessor shall so request, in addition to any other payments required under
this Lease, a monthly advance installment, payable at the same time as the
monthly rent, as estimated by Lessor, for insurance expenses on the Premises
which are payable by Lessee under the terms of this Lease. Such fund shall be
established to insure payment when due, before delinquency, of any or all such
insurance premiums. If the amounts paid to Lessor by Lessee under the provisions
of this paragraph are insufficient to discharge the obligations of Lessee to pay
such insurance premiums as the same become due, Lessee shall pay to Lessor, upon
Lessor’s demand, such additional sums necessary to pay such obligations. All
moneys paid to Lessor under this paragraph may be intermingled with other moneys
of Lessor and shall not bear interest. In the event of a default in the
obligations of Lessee to perform under this Lease, then any balance remaining
from funds paid to Lessor under the provisions of this paragraph may, at the
option of Lessor, be applied to the payment of any monetary default of Lessee in
lieu of being applied to the payment of insurance premiums.

14. Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain, or sold under the threat of the exercise of said power
(all of which are herein called “condemnation”), this Lease shall terminate as
to the part so taken as of the date the condemning authority takes title or
possession, as of the date the condemning authority takes title or possession,
whichever first occurs. If more than 10% of the floor area of the building on
the Premises, or more than 25% of the land area of the Premises which is not
occupied by any building, is taken by condemnation, Lessee may, at Lessee’s
option, to be exercised in writing only within ten (10) days after Lessor shall
have given Lessee written notice of such taking (or in the absence of such
notice, within ten (10) days after the condemning authority shall have taken
possession) terminate this Lease as of the date the condemning authority takes
such possession. If Lessee does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the rent shall be reduced in the proportion
that the floor area of the building taken bears to the total floor area of the
building situated on the Premises. No reduction of rent shall occur if the only
area taken is that which does not have a building located thereon. Any award for
the taking of all or any part of the Premises under the power of eminent domain
or any payment made under threat of the exercise of such power shall be the
property of Lessor, whether such award shall be made as compensation for
diminution in value of the leasehold or made as compensation for diminution in
value of the leasehold or for taking of the fee, or as severance damages;
provided, however, that Lessee shall be entitled to any award for loss of or
damage to Lessee’s trade fixtures and removable personal property. In the event
that this Lease is not terminated by reason of such condemnation, Lessor shall
to the extent of severance damages received by Lessor in connection with such
condemnation, repair any damage to the Premises caused by such condemnation
except to the extent that Lessee has been reimbursed therefor by the condemning
authority.

15. Estoppel Certificate.

(a) Lessee shall at any time upon not less than ten (10) days’ prior written
‘notice from Lessor execute, acknowledge and deliver to Lessor a statement in
writing (i) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease, as so modified, is in full force and effect) and the date to
which the rent and other charges are paid in advance, if any, and (ii)
acknowledging that there are not, to Lessee’s knowledge, any uncured defaults on
the part of Lessor hereunder, or specifying such defaults if any are claimed.
Any such statement may be conclusively relied upon by any prospective purchaser
or encumbrancer of the Premises.

(b) At Lessor’s option, Lessee’s failure to deliver such statement within such
time shall be a material breach of this Lease or shall be conclusive upon Lessee
(i) that this Lease is in full force and effect, without modification except as
may be represented by Lessor, (ii) that there are no uncured defaults in
Lessor’s performance, and (iii) that not more than one month’s rent has been
paid in advance or such failure may be considered by Lessor as a default by
Lessee under this Lease.

16. Lessor's Liability. The term "Lessor" as used herein shall mean only the
owner or owners at the time in question of the fee title or a Lessee's interest
in a ground lease of the Premises, and except as expressly provided in Paragraph
15, in the event of any transfer of such title or interest, Lessor herein named
(and in case of any subsequent transfers then the grantor) shall be relieved
from and after the date of such transfer of all liability as respects Lessor's
obligations thereafter to be performed, provided that any funds in the hands of
Lessor or the then grantor at the time of such transfer, in which Lessee has an
interest, at the time of such transfer, in which Lessee has an interest, shall
be delivered to the grantee. The obligations contained in this Lease to be
performed by Lessor shall, subject as aforesaid, be binding on Lessor's
successors and assigns, only during their respective periods of ownership.

17. Severability. The invalidity of any provision of this Lease as determined by
a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

18. Interest on Past-due Obligations. Except as expressly herein provided, any
amount due to Lessor not paid when due shall bear interest at the maximum rate
then allowable by law from the due date. Payment of such interest shall not
excuse or cure any default by Lessee under this Lease, provided, however, that
interest shall not be payable on late charges incurred by Lessee nor on any
amounts upon which late charges are paid by Lessee.

19. Time of Essence. Time is of the essence.

20. Additional Rent. Any monetary obligations of Lessee to Lessor under the
terms of this Lease shall be deemed to be rent.

21. Incorporation of Prior Agreements; Amendments. This Lease contains all
agreements of the parties with respect to any matter mentioned herein. No prior
agreement or understanding pertaining to any such matter shall be effective.
This Lease may be modified in writing only, signed by the parties in interest at
the time of the modification. Except as otherwise stated in this Lease, Lessee
hereby acknowledges that the Lessor or any employees or agents of any of said
persons has made any oral or written warranties or representations to Lessee
relative to the condition or use by Lessee of said Premises and Lessee
acknowledges that Lessee assumes all responsibility regarding the Occupational
Safety Health Act, the legal use and adaptability of the Premises and the
compliance thereof with all applicable laws and regulations in effect during the
term of this Lease except as otherwise specifically stated in the Lease.

22. Notices. Any notice required or permitted to be given hereunder shall be  in
writing and may be given by personal delivery or by first-class mail, and if
given personably or by mail, shall be deemed sufficiently given if addressed to
Lessee or to Lessor at the address noted below the signature of the respective
parties, as the case may be. Either party may by notice to the other specify a
different address for notice purposes except that upon Lessee’ s taking
possession of the Premises, the Premises shall constitute Lessee’s address for
notice purposes.

23.  Waivers. No waiver by Lessor or any provision hereof shall be deemed a
waiver of any other provision hereof or of any subsequent breach by Lessee of
the same or any other provision. Lessor’s consent to, or approval of, any act
shall not be deemed to render unnecessary the obtaining of Lessor’s consent to
or approval of any subsequent act by Lessee. The acceptance of rent hereunder by
Lessor shall not be a waiver of any preceding breach by Lessee of any provision
hereof, other than the failure of Lessee to pay the particular rent so accepted,
regardless of Lessor’s knowledge of such preceding breach at the time of
acceptance of such rent.

24. Recording. Lessee shall not record this Lease.

25.  Holding Over. If Lessee, with Lessor’s consent, remains in possession of
the Premises or any part thereof after the expiration of the term hereof, such
occupancy shall be a tenancy from month to month upon all the provisions of this
Lease pertaining to the obligations of Lessee, but all options and rights of
first refusal, if any, granted under the terms of this Lease shall be deemed
terminated and be of no further effect during said month to month tenancy.

26. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

27. Covenants and Conditions. Each provision of this Lease performable by Lessee
shall be deemed both a covenant and a condition.

28. Binding Effect; Choice of Law. Subject to any provisions hereof restricting
assignment or subletting by Lessee and subject to the provisions of Paragraph
17, this Lease shall bind the parties, their personal representatives,
successors and assigns. This Lease shall be governed by the laws of the State
wherein the Premises are located.

29. Subordination.

(a) This Lease, at Lessor’s option, shall be subordinate to any ground lease,
mortgage, deed of trust, or any other hypothecation or security now or hereafter
placed upon the real property of which the Premises are a part and to any and
all advances made on the security thereof and to all renewals, modifications,
consolidations, replacements and extensions thereof. Notwithstanding such
subordination, Lessee’s right to quiet possession of the Premises shall not be
disturbed if Lessee is not in default and so long as Lessee shall pay the rent
and observe and perform all of the provisions of this Lease, unless this Lease
is otherwise terminated pursuant to its terms. If any mortgagee, trustee or
ground lessor shall elect to have this Lease prior to the lien of its mortgage,
deed of trust or ground lease, and shall give written notice thereof to Lessee,
this Lease shall be deemed prior to such mortgage, deed of trust, or ground
lease, whether this Lease is dated prior or subsequent to the date of said
mortgage, deed of trust, or ground lease, whether this Lease is dated prior or
subsequent to the date of said mortgage, deed of trust or ground lease or the
date of recording thereof.

(b) Lessee agrees to execute any documents required to effectuate an attornment,
a subordination or to make this Lease prior to the lien of any mortgage, deed of
trust or ground lease, as the case may be. Lessee’s failure to execute such
documents within ten (10) days after written demand shall constitute a material
default by Lessee hereunder, or, at Lessor’s option, Lessor shall execute such
documents on behalf of Lessee as Lessee’s attorney-in-fact. Lessee does hereby
make, constitute and irrevocably appoint Lessor as Lessee’s attorney-in-fact and
in Lessee’s name, place and stead, to execute such documents in accordance with
this Paragraph 29(b).

30. Attorney’s Fees. Should either party hereto institute any action or
proceeding at law or in equity to enforce or to interpret any provision hereof
or for damages or other relief by reason of an alleged breach of any provision
hereof, the prevailing party shall be entitled to receive from the losing party,
in addition to allowable court cost, such amount as the court may adjudge to be
reasonable as attorney fees for the services rendered the prevailing party in
such action or proceeding, and such amount may be made a part of the judgment
against the losing party.

31. Lessor’s Access. Lessor and Lessor’s agents shall have the right to enter
the Premises at reasonable times for the purposes of inspecting the same,
showing the same to prospective purchasers, lender, or lessees, and making such
alteration, repairs, improvements or additions to the Premises or to the
building of which they are part as Lessor may deem necessary or desirable.
Lessor may at any time place on or about the Premises any ordinary “For Sale”
signs and Lessor may at any time during the last 60 days of the term hereof
place on or about the Premises any ordinary “For Lease” signs, all without
rebate of rent or liability to Lessee.

32. Auctions. Lessee shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises without first having
obtained Lessor’s prior written consent. Notwithstanding anything to the
contrary in this Lease, Lessor shall not be obligated to exercise any standard
of reasonableness in determining whether to grant such consent if the request is
for an Auction(s) that is being held by some one else then the Lessee, or are to
auction items for an unrelated type of business (example: automobile/vehicle
auction, etc.).

33. Signs. Lessee shall not place any sign upon the Premises without Lessor's
prior written consent except that Lessee shall have the right, without the prior
permission of Lessor to place ordinary and usual for rent or sublet signs
thereon.

34. Merger. The voluntary or other surrender of this Lease by Lessee, or a
mutual cancellation thereof, or a termination by Lessor, shall not work a
merger, and shall, at the option of Lessor, terminate all or any existing
subtenancies or may, at the option of Lessor, operate as an assignment to Lessor
of any or all of such subtenancies.

35. Consents. Wherever in this Lease the consent of one party is required to an'
act of the other party, such consent shall not be unreasonably withheld.

36. Guarantor. In the event that there is a guarantor of this Lease, said
guarantor shall have the same obligations as Lessee under this Lease.

37. Quiet Possession. Upon Lessee paying the rent for the Premises and observing
and performing all of the covenants, conditions and provisions on Lessee's part
to be observed and performed hereunder, Lessee shall have quiet possession of
the Premises for the entire term hereof subject to all of the provisions of this
Lease. The individuals executing this Lease on behalf of Lessor represent and
warrant to Lessee that they; are fully authorized and legally capable of
executing this Lease on behalf of Lessor and that such execution is binding upon
all parties holding an ownership interest in the Premises.

38. Multiple Tenant Building. In the event that the Premises are part of a
larger building or group of buildings/land then Lessee agrees that it will abide
by, keep and observe all reasonable rules and regulations which Lessor may make
from time to time for the management, safety, care, and cleanliness of the
building and grounds, the parking of vehicles and the preservation of good order
therein as well as for the convenience of other occupants and tenants of the
building. The violations of any such rules and regulations shall be deemed a
material breach of this Lease by Lessee.

39. Security Measures. Lessee hereby acknowledges that the rental payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of Lessee, its agents and
invites from acts of third parties.

40. Reservation of Rights. Lessor reserves the following rights:

(1) To use the driveways, walkways, and means of ingress and egress over the
subject properties to the adjoining properties owned by Lessor.

(2) To install and maintain on the subject properties subsurface utilities to
serve the adjoining properties owned by Lessor.

41. Easements. Lessor reserves to itself the right, from time to time, to grant
such easements, rights and dedications that Lessor deems necessary or desirable,
and to cause the recordation of Parcel Maps and restrictions, so long as such
easements, rights, dedications, maps and restrictions do not unreasonably
interfere with the use of the Premises by Lessee. Lessee shall sign any of the
aforementioned documents upon request of Lessor and failure to do so shall
constitute a material breach of this Lease.

42. Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one party to the other under the provisions
hereof, the party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment, and there shall service the right on the part
of said party to institute suit for recovery of such sum. If it shall be
adjudged that there was no legal obligation on the part of said party to pay
such sum or any part thereof as it was not legally required to pay under the
provisions of this Lease.

43. Authority. If Lessee is a corporation, trust, or general or limited
partnership, each individual executing this Lease on behalf of such entity
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of said entity. If Lessee is a corporation, trust or
partnership. Lessee shall, within thirty (30) days after execution of this
Lease, deliver to Lessor evidence of such authority satisfactory to Lessor.

44. Conflict. Any conflict between the printed provisions of this Lease and the
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.

45. Parking. Lessee and his employee’s/independent contractor’s cannot park any
vehicle on/in the Premises that is not in working order, or that displays For
Sale sign(s). No vehicle maintenance/repairs shall occur at any time on the
Premises. The entire parking lot adjacent is for the exclusive use of the
lessee.

46. Hazardous Materials Indemnification. Lessor agrees to indemnify, defend and
hold Lessee and its officers, partners, directors, shareholders, employees and
agents harmless from any claims, judgments, damages, fines penalties, costs
(including attorney, consultant and expert fees), liabilities (including sums
paid in settlement of claims) or loss which arise during or after the Primary
Term or any extension term, in connection with the presence or suspected
presence of Hazardous Materials in the soil, groundwater, or soil vapor on or
under the Center cause to be present by Lessor, its agents, contractors,
officers or employees.

Lessee agrees to indemnify, defend and hold Lessor and its officers, employees
and agents (including Broker) harmless from any claims, judgments, damages,
fines, penalties, costs, liabilities (including sums paid in settlement of
claims) or loss including attorney’s fees, consultant’s fees, and expert fees
which arise during or after the Primary Term or any Renewal Term, in connection
with the presence of toxic or hazardous materials in the soil, groundwater, or
soil vapor on or under the Shopping Center if and to the extent the presence of
such Hazardous Materials is caused by Lessee, its officers, employees or agents.

47. Miscellaneous. The rent on the Premises includes a credit for telephone line
insurance which Lessee understands is their responsibility to keep and pay all
Premiums for during their tenancy, and Lessor shall not be held liable for
repairs and/or maintenance or the cost of such.

If Lessee breaks or damages the locks or brackets on the curbstop to get water
illegally, or cause any problems with damage to water utility agency facilities
such as a stripped or broken curbstop, vandalized meter, broken meter box or
other general damage, the Lessee will be legally and financially responsible.

Each party represents to the other that no Broker or Agent has been involved in
the negotiation of this Lease and that no commissions are due to any Broker.
Each party agrees to hold the other harmless from any claim for a Broker’s
commission which may have resulted from the conduer on representations of the
other.

Lessee shall adhere to all Fire Marshall’s requests and shall hang a fire
extinguisher on the wall in plain sight and shall maintain it according to
manufacturer’s directions.

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOW THEIR INFORMED
AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE TIME THIS
LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE AND
EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

The parties hereto have executed this Lease at the place on the dates specified
immediately adjacent to their respective signatures.

Confirmation. The Existing Lease is confirmed.

Dated: 2/12/04

LESSOR:   LESSEE:   Bei-Scott Company  Community Bank  Address: 410 May Ave, #1 
  Santa Cruz, CA 95060            By: /s/ LISA DEWEY  By: /s/ HARRY D. WARDWELL 
Lisa Dewey-Property Manager  Harry Wardwell-Senior Vice President 